The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
The applicant’s response to the previous rejections of claims 8 and 16 under 35 USC 112(b) are withdrawn in view of the cancellation of these claims.
The applicant’s response to the double patenting rejections in the previous Office action are not persuasive.  The scope of the claims has not changed by these amendments, but simply re-worded.  Therefore, the double patenting rejection remains just as applicable now as it was at the time of the previous Office action.

Applicant's arguments with respect to the prior art rejections of the claims, filed December 17, 2021, have been fully considered but they are not persuasive.
The applicant argues that “Tyler does not disclose at least ‘access a table in which a plurality of different organs or tissue types are respectively correlated to a plurality of predetermined ranges of T1 values, and select an organ or tissue type of interest from among the plurality of different organs or tissue types ... ; ... generate a color-coded image in which the selected organ or tissue type of interest is depicted with the specific color’ as recited in amended claim 1.”  The examiner respectfully disagrees.
In addition to the explanation of Tyler in the previous Office action, it is noted that claim 6 of Tyler recites the following:

A method for analyzing tissue based on quantized magnetic resonance data comprising the steps of 
a) acquiring magnetic resonance signals from the tissue, 
b) determining at least one magnetic resonance quality of tissue in each pixel, 
c) quantizing the magnetic resonance signals pixel by pixel within the tissue, and 
d) correlating the determined magnetic resonance quality with known magnetic resonance qualities of tissue.

Additionally, claim 7 of Tyler specifies that the magnetic resonance quality may be the T1 time.  Therefore, Tyler explicitly teaches to acquire and analyze a plurality of see step c), and correlating the T1 value of each pixel to known T1 values of tissue.  This in combination with what is illustrated in Figure 65 illustrates a “table” where T1 values are correlated to colors.  As such, it would have been obvious to one of ordinary skill in the art that Tyler’s teaching and protection afforded by claim 6 provides for determination of T1 values of all pixels in an image, correlating those T1 values to known T1 values of tissue and providing a corresponding color based on the T1 values.
For at least this reason, the applicant’s arguments are not persuasive and the following rejections apply.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,267,882. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the claims are not identical, the claims pertain to the same subject matter.  Specifically, claim 1 of the instant application presents nearly identical subject matter of claim 8 of the Patent, in that claim 8 requires all of the subject matter of claim 1 of the Patent and then adds to color-code pixels of representative of abnormal values, which means that the underlying tissue at that location is abnormal.  This equates to the differing subject matter of claim 1 of the instant application (see lines 15-19 of claim 1; and the corresponding limitations in claim 9).  Therefore, the subject matter of claims 1 and 9 of the instant application overlaps entirely with that of claims 1 and 9, respectively, of the Patent.
Each of the dependent claims 2-7 and 10-15 of the instant application are identical to those of claims 2-7 and 10-15 of the Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 9-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyler (US Patent Pub. No. 2002/0016543) in view of Scheffler et al. (T1 Quantification with Inversion Recovery TrueFISP, 2001) - herein referred to as Scheffler.
 Tyler discloses a “method for diagnosis of and prognosis for damaged tissue” (see Title).  Tyler states that “the invention is directed to the assessment of cartilage damage and cartilage repair. For pixels of a predetermined size, MRI parameters are quantized in areas of interest. These qMRI values are correlated to previously determined parameter values for healthy tissue structures and for damaged tissue structures, and for types of repair tissue. Additionally, images can be formed based on the qMRI parameter values” (see paragraph 8).  Tyler teaches that “Following acquisition of the qMRI sequence (23 images), one of the images was displayed on the screen and a region of interest or mask outlined with a computer-aided tool. The T1, T1 sat, T2 and MT ratio for each pixel within that delineated region was automatically calculated based on a single exponential decay and printed” (see paragraph 95).  “Prints outs of each distribution map of T2, T1, MT values or total water content are generated pixel by pixel to provide spatial information of where changes occur, as illustrated in FIGS. 64A-64C. FIG. 65 illustrates MRI color values for T2, T1, T1sat, Msat/M0” (see paragraph 96).
The mentioning of Figure 65 above and what is shown in Figure 65 equates to a color correspondence table that are used by Tyler in order to assign color values.  “The range of values for each Magnetic Resonance parameter for each of healthy tissues and damaged tissues and types of repair tissue can be color coded to provide a spatial map of pixels to provide a spatial picture” (see paragraph 9).  Therefore, the colors are able to be ascribed to “each of healthy tissues and damaged tissues and types of repair tissue”, as stated in the quote in the immediately preceding sentence.  Also this sentence states that this color coding can be used to generate a spatial map of pixels to provide a spatial picture.  This all reads on lines 8-14 of claim 1 (and the equivalent limitations of claim 9).  Additionally, in stating that a “range of values for each Magnetic Resonance parameter for each of healthy tissues and damaged tissues… can be color coded” within that spatial picture, and knowing that Tyler states that “magnetic resonance parameters are quantized for a body part, organ or tissue sample in an area of interest, on a pixel-by-pixel basis” teaches that different colors would be assigned to pixels of healthy tissues and damaged tissues.  This reads on lines 15-19.  Finally, the last line of the Abstract of Tyler states that these images that are color-coded would be and the equivalent limitations of claim 9).  Also, Tyler teaches that “The T1, T1 sat, T2 and MT ratio for each pixel within that delineated region was automatically calculated based on a single exponential decay”, which reads on the determining T1-values from signal intensities of pixels of the analyzed images by calculation of applying the signal intensities to an exponential function (see claim 1, lines 5-7; and the equivalent limitations of claim 9).
However, while Tyler teaches that color coding is provide “Following acquisition of the qMRI sequence (23 images)” (see paragraph 95), which teaches “a plurality of images”, there is not specific teaching that the images that are acquired are T1-weighted images… acquired using different inversion times as different imaging conditions” (see lines 3-5 of claim 1; and the equivalent limitations of claim 9).
Scheffler teaches T1 quantification with inversion recovery TrueFISP (see Title).  Scheffler states that “Most T1 quantification techniques are based on measuring the longitudinal magnetization at different time intervals TI after an inversion or saturation pulse. The magnitude of the longitudinal magnetization as a function of TI is then fitted to a mono-exponential recovery function [M0(1-eTI/T1) for saturation, and M0(1-2eTI/T1) for inversion recovery] to give T1 and proton density M0 values” (see first paragraph after the Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize different inversion times as the means for signal acquisition prior to fitting to an exponential function to acquire T1 values, as taught by Scheffler, in order to acquire T1 values for use with the system and methods of Tyler because, while Tyler mentions at multiple locations in its disclosure that multiple images are acquired in order to perform the analyses, there is no detailed explanation of the various methods by which the acquisition should be carried out.  As such, Scheffler fills in the gaps by providing specific acquisition techniques that result in the necessary data set to fit the data to an exponential function, as is mentioned in both Tyler and Scheffler as the manner by which T1 values are obtained per pixel.

Regarding claims 2 and 10, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize previously stored data or immediately 
Regarding claims 3-4 and 11-12, it is noted that the use of contrast agent or the lack of a need for contrast agent in medical imaging is dependent on the anatomy that is to be viewed and analyzed via the imaging procedure.  Therefore, it would have been obvious to one of ordinary skill in the art to use contrast agents, or not to use contrast agents, dependent upon the desired outcome of the imaging procedure.  Additionally, whether or not the image were acquired with or without contrast agent would have little to no bearing on the computer-implemented method claimed in claim 1.
Further regarding claims 6 and 14, it is re-iterated that the analysis described above is on a pixel-by-pixel basis and would be performed on the pixels of the images acquired by Tyler.


Claims 3-5, 7, 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyler in view of Scheffler, as described above with respect to claim 1, and further in view of Daw (US Patent No. 7,155,043).
Tyler in view of Scheffler was described above with regard to claim 1.  However, neither of these references explicitly discuss the use, or lack of use, of a contrast agent, nor do they discuss concurrently displaying more than one image.
Regarding claims 3-5, 7, 11-13 and 15, Daw teaches at column 4, lines 37-65, that differences in MR attributes, such as relaxation times, may be used to categorize tissue types.  Furthermore, Daw teaches at column 5, lines 3-4 that pre-contrast and post-contrast sequence data may be acquired.  At column 5, line10, Daw teaches that “each pixel can be considered a sample."  At column 2, lines 17-25, Daw teaches that multiple images may be displayed simultaneously and the user interface allows an operator to quickly and easily see if a certain tissue type in a first image matches within any other acquired images (i.e., one images is used as a reference for comparison against a second image).  Furthermore, Daw states that “By pressing display mode see column 10, lines 1-10; which reads on claims 5 and 7).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the user interface taught by Daw with the system and methods taught of Tyler, because “without use of [techniques taught by Daw], the radiologist may spend a great deal of time studying [multiple] slices in an attempt to locate matching tissue in order to be assured of the proper scope and boundary of the tumor under study (see Daw at column 15, lines 21-25)” and because “To use all of the information created by an MRI examination, radiologists have to simultaneously view several images created with different MR scanner settings and understand the simultaneous complex relationships among millions of data” (see Daw at column 6, lines 18-22).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799